8 N.Y.3d 905 (2007)
GIVI KOBIASHVILLI et al., Appellants,
v.
MITCHELL HILL et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 29, 2007.
Decided March 27, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.